DETAILED ACTION
	Claims 1-14 and 20 were elected for examination by applicant on 09/09/2022 without traverse in response to a restriction requirement mailed on 09/01/2022.  Claims 15-19 are hereby withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Publication 2012/0002360) in view of Jacobs et al. (US Publication 2008/0005423).
In re Claim 1, Seo discloses a foldable device comprising: a first body 12; a second body 14 foldably connected to the first body; a flexible display P supported by the first body and the second body.  Seo does not explicitly disclose a touch pen disposed on a pen receiver provided on the first body or on the second body; and a toggle locking structure configured to lock or unlock the touch pen in the pen receiver.  However, Jacobs discloses a touch pen 130 disposed on a pen receiver 110 provided on the first body or on the second body; and a toggle locking structure 120 configured to lock or unlock the touch pen in the pen receiver.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided a pen receiver, like that disclosed in Jacobs, with the apparatus as otherwise disclosed in Seo so as to provide for a means for holding and retaining a touch pen when not in use.  See Jacobs, paragraph 0010.  
In re Claim 5, Seo as modified by Jacobs discloses wherein the toggle locking structure (Jacobs 120) is disposed adjacent to the pen receiver (Jacobs 110).  
In re Claim 6, Seo as modified by Jacobs discloses wherein the toggle locking structure (Jacobs 120) is configured to be operable in a locking mode and an unlocking mode (Jacobs, paragraph 0041); wherein in the locking mode, the toggle locking structure is configured to lock the touch pen 130 in the pen receiver 110 when the touch pen is received in the pen receiver and is pressed down (paragraph 0041); and wherein in the unlocking mode, the toggle locking structure is configured to unlock the touch pen from the pen receiver when the touch pen locked in the pen receiver is pressed down (i.e. friction is overcome by pressing and/or pulling the touch pen 130, see Jacobs paragraph 0010, 0041-0042).
In re Claim 14, Seo as modified by Jacobs discloses wherein the pen receiver (Jacobs 110) is recessed from a top surface of the first body or the second body (See Jacobs, Figure 1).
Allowable Subject Matter
Claim 20 is allowable over the prior art of record. 
Claims 2-4 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “wherein the flexible display is slidably supported by the first body; and wherein the pen receiver is covered or exposed by the flexible display when the first body and the second body changes between a folded state and an unfolded state” in Claim 2, and similarly in Claim 20, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of "wherein the toggle locking structure comprising: an elevation plate configured to be elevated along a guide wall provided in the pen receiver; a pair of locking arms connected to the elevation plate and guided by the guide wall as the elevation plate is elevated so that a distance between the locking arms is increased or decreased; and an elastic member elastically supporting the elevation plate in an upward direction” in Claim 7 are not anticipated or made obvious by the prior art of record in the examiner's opinion. 
For example, Seo et al. (US Publication 2012/0002360) discloses a foldable device comprising: a first body 12; a second body 14 foldably connected to the first body; a flexible display P supported by the first body and the second body.  Seo also discloses wherein the flexible P is slidably supported by the first body 12.  However, Seo does not explicitly disclose a touch pen disposed on a pen receiver provided on the first body or on the second body; and a toggle locking structure configured to lock or unlock the touch pen in the pen receiver.
Jacobs et al. (US Publication 2008/0005423) discloses a touch pen 130 disposed on a pen receiver 110 provided on the first body or on the second body; and a toggle locking structure 120 configured to lock or unlock the touch pen in the pen receiver.  However, Jacobs does not disclose a flexible display.  
Seo and/or Jacobs also fail to disclose wherein the toggle locking structure comprising: an elevation plate configured to be elevated along a guide wall provided in the pen receiver; a pair of locking arms connected to the elevation plate and guided by the guide wall as the elevation plate is elevated so that a distance between the locking arms is increased or decreased; and an elastic member elastically supporting the elevation plate in an upward direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841